Citation Nr: 1526867	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-33 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for dysthymic disorder. 

2.  Entitlement to an effective date earlier than July 20, 2012, for an increased rating of 50 percent for dysthymic disorder.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

The record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  During the entire period of the claim, the Veteran's depression has been manifested by social and occupational impairment that most nearly approximates reduced reliability and productivity.

2.  A May 5, 2010 Board decision denied the claim of entitlement to a rating in excess of 30 percent for dysthymic disorder; that decision was not appealable.

3.  The Veteran filed a claim for an increased rating for his dysthymic disorder, which was received on July 20, 2012.

4.  The Veteran's service-connected disabilities are not so severe as to preclude him from obtaining or retaining any form of substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for dysthymic disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2014).

2.  The criteria for an effective date prior to July 20, 2012 for an increased rating of 50 percent for dysthymic disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(o)(2) (2014).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a letter mailed in August 2012 prior to the initial adjudication of the above-noted claims.

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected disabilities.  The Veteran has not asserted, and the evidence of record does not show, that his disabilities have increased significantly in severity since those examinations.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The general rule with respect to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation. If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim. If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); 38 C.F.R. § 3.400 (o)(1)(2).

The date of receipt of private physician or lay evidence will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits.  38 C.F.R. § 3.157.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the Veteran's earned annual income. . . ." 

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet App. 31 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  If there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  For the purpose of determining whether there is one disability ratable at 60 percent or more, orthopedic disabilities will be considered one disability.  38 C.F.R. § 4.16(a).

Factual Background and Analysis

Dysthymic Disorder Disability Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review, except as noted below.

The Veteran's dysthymic disorder has been service-connected since April 2006.  In a May 2010 decision, the Board found a rating in excess of 30 percent was not warranted.  The Veteran did not appeal the May 2010 Board decision.  Later, in July 2012, he submitted the claim for an increased rating currently on appeal.  

A 50 percent disability rating is currently assigned for his dysthymic disorder, which is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9433.

The evidence considered in determining the level of impairment under the Rating Schedule for dysthymic disorder is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The DSM-IV provides for a global assessment functioning (GAF) score of 51-60 for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While a GAF rating of 60-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV, 46-7.  

Here, the Board notes at the outset that the Veteran underwent a VA examination in November 2012, at which time the examiner assigned a GAF score of 55-60.  In determining the proper rating for the Veteran, the Board considers the GAF score as assistive and probative evidence; however, the score alone is neither dispositive nor more probative than the actually described symptoms in the record.  

In the course of the Veteran's November 2012 VA examination, the Veteran denied receiving treatment for his psychiatric disorder, and his outpatient treatment notes from the Omaha and Grand Island VA Medical Centers (VAMCs) also fail to show treatment for this disability.  Indeed the Veteran's outpatient treatment notes from the Grand Island VAMC show he has declined medication and participation in mental health counseling.  Notably, an April 2012 primary care record includes his report of experiencing suicidal thoughts "on and off" without an active plan; the examiner noted that the Veteran was oriented and did not appear to be in distress. 

During his November 2012 VA examination, the Veteran was noted to be constricted, and his mood was described as dysphoric.  The Veteran's hygiene was good, and he was found to be alert and oriented.  The examiner also stated the Veteran's speech was normal in rate, volume, prosody, and articulation.  The Veteran denied delusions, hallucinations, obsessions, or suicidal/homicidal ideations.  Judgment, insight, attention, and concentration were described as good.  The Veteran's thought process was described as normal, logical and goal directed.  

The Veteran endorsed symptoms of depressed mood, anxiety, chronic sleep impairment, and disturbances of mood and motivation.  The examiner stated the Veteran's memory was within normal limits.  Relative to his dysthymia, the examiner stated the Veteran exhibits a mild to moderate depressed mood, with mild to moderate anhedonia and insomnia.  Additionally, the Veteran has mildly impaired concentration, as well as moderate feelings of hopelessness and passive thoughts of death.  The examiner noted the Veteran's dysthymic disorder to be characterized by a persistent, low grade depressed mood and irritability with brief periods of anxiety when he feels stressed.  The Veteran reported a rupture in his relationship with his sons, as a result of his disapproval in their activities.  He stated his relationship with his spouse and mother is good; however, indicated he does not have many friends.  He reported that he went out to eat with his wife occasionally and socialized minimally with his neighbors.  Recreationally, the Veteran stated he enjoys fishing and camping as often as possible.  He also indicated he participates in cooking, housework, yard work, and house maintenance.  The examiner stated the Veteran's symptoms result in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

To date, the Veteran has not submitted private treatment notes, or lay statements addressing his service-connected dysthymic disorder.  

In sum, the manifestations of the dysthymic disorder throughout the pendency of the claim have been described as moderate symptoms resulting in occasional decrease in efficiency and intermittent periods of inability to perform tasks.  The Veteran experiences a mild to moderate depressed mood, as well as anxiety several times a week.  He also endorsed mild problems with concentration.  Additionally, the VA examiner noted evidence of a mood disturbance, as well as chronic sleep impairments.  The Board finds these symptoms most closely approximate the criteria for a 50 percent rating for dysthymic disorder. 

While the Veteran was noted to have reported passive thoughts of death on two occasions, the November 2012 examiner stated he did not have suicidal ideations, as there was no evidence of plan or intent.  Thus, the evidence does not indicate that his passive suicidal ideations are of such a severity as to result in occupational or social impairment in most areas such as family relationships, judgment, thinking, or mood.  Further, there was no evidence of delusions, hallucinations, or grossly inappropriate behavior noted.  His speech was described as normal, and the Veteran exhibited good impulse control.  The Veteran was also able to perform activities of daily living and was oriented to person, time, and place.  Additionally, while the Veteran endorsed some mild concentration impairment, there is no indication that his memory was so impaired that he forgot names of close relatives, his own occupation, or his own name.  Moreover, the Veteran has good relations with his wife and mother and interacts with others socially to some extent.  No medical professional ever opined, and the evidence does not otherwise show, that the social and occupational impairments from the disability more nearly approximated the deficiencies in most areas or total impairment, required for a 70 or 100 percent rating at any time during the period of the claim.  Accordingly, the claim must be denied.

Earlier Effective Date for Increased Dysthymic Disorder

As previously noted, the Board found a rating in excess of 30 percent was not warranted in a May 2010 decision, which the Veteran did not appeal.  Thus, the May 2010 Board decision is final.  The Veteran subsequently submitted a claim for an increased rating for this condition, which was received on July 20, 2012.  

The Board notes initially that the Veteran has not specifically cited a clear and unmistakable error in the May 2010 Board decision in accordance with 38 C.F.R. § 3.105, and as such, the Board will not address that issue in this decision.  Moreover, as that decision is now final, the Board has considered entitlement to an increased rating prospectively from the date of that decision.  

The determination of the Veteran's appeal hinges on an analysis of 38 U.S.C.A. § 5110(b)(3), as well as its implementing regulation 38 C.F.R. § 3.400(o)(1)(2).  Additionally, the Board also notes an Office of General Counsel (OGC) precedent opinion, VAOPGCPREC 12-98 (1998), which lends guidance on the above noted law and regulations.  A review of the aforementioned OGC precedent opinion indicates the VA's Under Secretary for Benefits (USB) asked for OGC guidance to determine the proper effective date for an award of increased disability compensation pursuant to 3.400(o)(2) "where a veteran files a claim for increased rating alleging an increase in disability within one year prior to receipt by the Department of Veterans Affairs (VA) of the claim."

The OGC instructed the USB "where a veteran files a claim for increased rating alleging an increase in disability within one year prior to receipt by VA of the claim...the effective date of the award of increased disability compensation is the date as of which it is ascertainable...that the increase occurred."  

Pursuant to 3.400(o)(2) where a veteran files a claim for increased rating alleging an increase in disability more than one year prior to receipt by the Department of Veterans Affairs (VA) of the claim, the effective date shall be the date of receipt of claim.  

The Board notes the issue of entitlement to an earlier effective date for an increased rating, where a veteran alleges an increase in disability more than one year prior to receipt by the Department of Veterans Affairs (VA) of the claim, was recently addressed by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In its decision, the Federal Circuit held that 38 U.S.C. § 5110(b)(3) and its implementing regulation require that an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive an effective date of up to one year prior to the date of the claim.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010).  If the increase in disability occurred more than one year prior to the date of claim, the veteran would not be entitled to an effective date prior to the date of claim under section 5110(b)(3).  Id. 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  A review of the record does not indicate the Veteran expressed an intent to apply for an increased rating for his dysthymic disorder prior to July 20, 2012. 

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b).  

In this case, the Veteran simply has not submitted any evidence- lay or medical -upon which an ascertainment could be made that an increased rating was warranted prior to July 20, 2012.  In fact, the only evidence of establishing the severity of the Veteran's psychiatric disability that has been obtained in this case since the May 2010 Board decision is the April 2012 VA treatment record and the November 2012 VA examination report.  There is nothing in the April 2012 VA primary care record indicating that could be construed as an informal claim for an increased rating for his psychiatric disability.  As such, the date of claim was the earliest effective date warranted for the increased disability rating.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Entitlement to a TDIU Rating

The Veteran is presently service connected for dysthymic disorder, which is rated as 50 percent disabling.  Additionally, a 10 percent rating is also assigned for tinnitus.  His combined disability evaluation is 60 percent.  The Board has taken all provisions of 38 C.F.R. 4.16(a) into consideration, and in doing so, the Veteran does meet the minimum schedular criteria for a TDIU.  This follows, because the Veteran's dysthymic disorder has been found to be consequentially associated with his tinnitus, and therefore, these disabilities have resulted from a common etiology.  See 38 C.F.R. 4.16(a)(2).  As such, the Veteran is deemed to have "one disability" presently evaluated as 60 percent disabling.  

The Veteran was afforded VA examinations addressing the service-connected disabilities.  The Board has determined the findings and conclusions of the examiners are substantially consistent with and supported by the balance of the evidentiary record as it pertains to the question of unemployability.  Further, the Board has also considered the findings made by the Social Security Administration (SSA) as they relate to the Veteran's employability, as well as the factors impacting the Veteran's occupational abilities.  In addition, the Board has considered the assertions of the Veteran.  However, the Board finds that these generalized lay assertions of unemployability due to service-connected disabilities are markedly outweighed by the medical evidence of record.  Specifically, objective evidence of record shows significant non-service-connected disability impairing, and indeed precluding the Veteran from working.  The medical evidence includes clear and consistent medical opinions against the claim, which are both rationally and medically supported.  These medical opinions are substantially and convincingly supported by objective medical findings.  

In his July 2012 claim for a TDIU, the Veteran reported that he has a high school general equivalency diploma (GED), had been employed as a truck driver, and last worked full time in April 2000.  Prior to June 1997, the record indicates the Veteran worked in production.  He indicated that his service-connected "depression and tinnitus" precludes him from obtaining and maintaining substantially gainful employment.  

The Veteran underwent comprehensive VA examinations in November 2012 to evaluate his service-connected disabilities.  He stated he experiences the above-noted manifestations associated with his service connected dysthymic disorder.  Relative to functional impairments resulting from the Veteran's dysthymic disorder, the examiner stated the Veteran has the unimpaired ability to understand and follow instructions, retain instructions, sustain concentration to perform simple tasks, and sustain concentration and task persistence/pace.  The examiner indicated he would experience mild to moderate impairment responding to coworkers, supervisors, or the general public.  The VA audiology examiner concluded the Veteran's tinnitus would not limit his ability to secure or perform any type of employment, but did note that this disability does make falling asleep difficult for the Veteran.  The Board finds these limitations are reasonable given the above noted disabilities, but certainly do not rise to the level of occupational preclusion. 

The Veteran's SSA records indicate he maintained continuous full-time employment until April 2000.  At that time, he sustained an upper back injury while performing his duties as an over-the-road trucker.  Then, in April 2001 the Veteran was involved in a motor vehicle accident that resulted in a cervical spine disability, as well as upper extremity neurological impairments.  The Board notes that these nonservice-connected conditions were the basis for the SSA's determination of occupational incapacity. 

Reviewing the record as a whole, the Board finds that the conclusions of the recent VA examiners in November 2012 are substantially supported by both past and present medical findings and conclusions.  The medical evidence supports the examiners' conclusions, and the Board finds that the Veteran is not precluded from obtaining or sustaining substantially gainful employment as a result of his service-connected disabilities.  The record shows the Veteran had been continuously employed for several years prior to his April 2000 work injury.  Neither of the November 2012 VA examiners found the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational background.  Although SSA has determined the Veteran is presently unable to obtain and maintain substantially gainful employment, the Board notes that SSA has determined non-service-connected disabilities are substantial contributing factors to his unemployability.  The evidence does not include any objective findings or medical opinions indicating that the Veteran is unemployable due to his service-connected disabilities.   

Again, while the lay assertions have been considered, the Board finds the weight of competent and probative evidence to be against them.  This is the case even while considering the Veteran's past educational attainment of a high school GED, and his substantial work experience as a truck driver and production worker.  

The Board therefore finds the preponderance of the evidence against the TDIU claim.  Accordingly, the benefit of the doubt doctrine does not apply, and the claim must be denied.  

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence neither shows entitlement to an evaluation in excess of the rating presently assigned for dysthymic disorder, nor entitlement to a TDIU rating.  

Consideration has been given to assigning a staged rating for the disability decided herein; however, with regard to the claimed disability, the evidence does not suggest that the severity has fluctuated during the period of this appeal, so a staged rating is not appropriate for this claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from this individual disability or from the service-connected disabilities in combination, would be in excess of that contemplated by the assigned ratings.  Additionally, the evidence does not support the conclusion that the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

Entitlement to a rating in excess of 50 percent for dysthymic disorder is denied. 

Entitlement to an effective date earlier than July 20, 2012, for an increased rating of 50 percent for dysthymic disorder is denied. 

Entitlement to a TDIU is denied.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


